

116 HR 584 IH: Incentivizing Medicaid Expansion Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 584IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Veasey (for himself, Ms. Sewell of Alabama, Mr. Cohen, Mr. Hastings, Mr. Pocan, Mr. Allred, Ms. Johnson of Texas, Mr. Thompson of Mississippi, Ms. Lee of California, Mr. Espaillat, Mr. Serrano, Mr. Carson of Indiana, Ms. Wilson of Florida, Ms. Hill of California, Ms. Wild, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide the same level of Federal matching
			 assistance for every State that chooses to expand Medicaid coverage to
			 newly eligible individuals, regardless of when such expansion takes place.
	
 1.Short titleThis Act may be cited as the Incentivizing Medicaid Expansion Act of 2019. 2.Increased FMAP for medical assistance to newly eligible individuals (a)In generalSection 1905(y)(1) of the Social Security Act (42 U.S.C. 1396d(y)(1)) is amended—
 (1)in subparagraph (A), by striking 2014, 2015, and 2016 and inserting each of the first 3 consecutive 12-month periods in which the State provides medical assistance to newly eligible individuals;
 (2)in subparagraph (B), by striking 2017 and inserting the fourth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;
 (3)in subparagraph (C), by striking 2018  and inserting the fifth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals;
 (4)in subparagraph (D), by striking 2019 and inserting the sixth consecutive 12-month period in which the State provides medical assistance to newly eligible individuals; and
 (5)in subparagraph (E), by striking 2020 and each year thereafter and inserting the seventh consecutive 12-month period in which the State provides medical assistance to newly eligible individuals and each such period thereafter.
 (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Patient Protection and Affordable Care Act.
			